 


110 HR 3054 IH: Return of the Lost Boys and Lost Girls of Sudan Act
U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3054 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2007 
Mr. Wolf (for himself, Mr. Terry, Mrs. Drake, Mr. Johnson of Georgia, Ms. Eddie Bernice Johnson of Texas, Mr. McNulty, Ms. Bordallo, Mr. Pitts, Mr. Walsh of New York, Mr. Olver, Ms. Watson, Mr. Smith of New Jersey, Mr. Capuano, Ms. Clarke, Mr. Aderholt, Mr. Jackson of Illinois, Ms. Woolsey, Mr. Honda, Mr. McGovern, Mr. Payne, Mr. Souder, Mr. Franks of Arizona, Mr. Stark, Mr. Calvert, Ms. Schakowsky, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To establish a program to assist Sudanese refugees in the United States known as the Lost Boys and Lost Girls of Sudan to voluntarily return to southern Sudan to assist in reconstruction efforts in southern Sudan. 
 
 
1.Short titleThis Act may be cited as the Return of the Lost Boys and Lost Girls of Sudan Act. 
2.FindingsCongress finds the following: 
(1)The 21-year civil war between the North and the South in Sudan, which ended with the signing of the Comprehensive Peace Agreement on January 9, 2005, caused many Sudanese people to flee their homes and seek refuge elsewhere in Sudan, in neighboring countries, and even in the United States. 
(2)Over 10,000 Sudanese boys and girls were separated from their parents during this war and fled on foot to Ethiopia, walking more than 1,000 kilometers on their four-month journey, and then fled again to Kenya to avoid forcible repatriation to Sudan.  
(3)These Sudanese refugees suffered tremendous hardships during their journey, and hundreds drowned, were eaten by wild animals, killed by military forces, or overcome with dehydration or starvation along the way. 
(4)Approximately 3,800 of these Sudanese refugees were granted priority resettlement status in the United States. These Sudanese boys and girls are commonly known as the Lost Boys and Lost Girls of Sudan.  
(5)As is common for refugees, the Lost Boys and Lost Girls of Sudan, upon their arrival in the United States, struggled to adjust to the dramatic change in their surroundings. 
(6)The story of the Lost Boys and Lost Girls of Sudan has been documented in a number of books and films in the United States. 
(7)The Lost Boys and Lost Girls of Sudan have acquired a reputation for being a resilient and highly motivated group of individuals, with many of them gaining employment and pursuing higher education simultaneously. 
(8)Many Lost Boys and Lost Girls of Sudan have publicly expressed their interest in eventually returning to their homeland to contribute to reconstruction efforts following the end of the 21-year civil war in Sudan. 
3.Program to assist Sudanese refugees in the United States known as the Lost Boys and Lost Girls of Sudan to voluntarily return to southern Sudan to assist in reconstruction efforts in southern Sudan 
(a)Statement of purposeIt is the purpose of this section to establish a program to assist Sudanese refugees in the United States known as the Lost Boys and Lost Girls of Sudan to voluntarily return to southern Sudan to assist in reconstruction efforts in southern Sudan. 
(b)Program requiredFrom the amount appropriated under subsection (g) for any fiscal year, the Director of Foreign Assistance shall, in accordance with subsection (c), establish and carry out a program to assist Sudanese refugees in the United States known as the Lost Boys and Lost Girls of Sudan to voluntarily return to southern Sudan to assist in reconstruction efforts in southern Sudan. 
(c)Eligibility requirementsAn individual shall be eligible to participate in the program under this section if the individual— 
(1)is an alien who— 
(A)is a national of Sudan; 
(B)was admitted to the United States as a refugee under section 207 of the Immigration Nationality Act (8 U.S.C. 1157) from Kakuma refugee camp in Kenya, and identified by the Secretary of State under the worldwide refugee application processing priority system as ‘Priority-2’ (P–2), a group of special concern to the United States; and 
(C)has been continuously physically present in the United States from the date of the alien’s admission to the United States through the date of application for participation in the program under this section, except that the alien shall not be considered to have failed to maintain continuous physical presence by reasons of an absence, or absences, from the United States for any period or periods amounting in the aggregate to not more than 180 days; and 
(2)commits to returning to southern Sudan for a period of not less than three years for purposes of contributing knowledge gained through higher education and professional experience in the United States to assist in reconstruction efforts in southern Sudan, as approved by the Director of Foreign Assistance for purposes of this section.  
(d)Award amount 
(1)In generalThe Director of Foreign Assistance may, from funds appropriated under subsection (g), make available amounts necessary to cover travel, lodging, living, student loan repayment, and other costs that are determined to be appropriate and associated with participation in the program under this section.  
(2)Award basisThe Director of Foreign Assistance shall make payments to individuals who participate in the program under this section on a first-come first-served basis, subject to the availability of appropriations. 
(e)RegulationsThe Director of Foreign Assistance shall issue such regulations as may be necessary to carry out the provisions of this section. 
(f)Sense of CongressIt is the sense of Congress that, in carrying out the program under this section, the Director of Foreign Assistance should— 
(1)review programs similar to the program under this section, including programs carried out by the United States Agency for International Development in Sudan, the International Organization on Migration’s Return of Talent Programme, and any other similar or related programs for purposes of replicating best practices in the program under this section; 
(2)consult with the Lost Boys/Lost Girls Organization in the United States for purposes of identifying interested and eligible candidates for the program under this section; 
(3)seek cooperation with local and international organizations in southern Sudan to most effectively identify sectors, programs, and projects in which the talents and skills of individuals who participate in the program under this section will be most useful to reconstruction efforts in southern Sudan; and 
(4)seek to ensure that individuals who participate in the program under this section are permitted to retain their immigration status under United States law. 
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Director of Foreign Assistance such sums as may be necessary for fiscal year 2008 and for each of the five succeeding fiscal years.  
 
